                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

UNITED STATES OF AMERICA          *

vs.                               *
                                             CASE NO. 4:17-CR-7 (CDL)
PORTIA POWELL,                    *

      Defendant.                  *


                              O R D E R

      On August 17, 2018, Defendant Portia Powell pled guilty to

theft of government property and possession of stolen Treasury

checks.   On November 28, 2018, the Court sentenced Defendant to 18

months of imprisonment.      The Court issued an order permitting

Defendant to surrender voluntarily at a prison facility designated

by the Bureau of Prisons.    Defendant’s voluntary surrender date is

set for February 11, 2019.

      Defendant filed a motion to extend the date for her voluntary

surrender.   The Court finds that Defendant has not established

good cause for any further delay.       Therefore, Defendant’s motion

for an extension is denied.     Defendant shall report on February

11, 2019 to begin service of her sentence.

      IT IS SO ORDERED, this 31st day of January, 2019.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA
